UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: October 31 Date of reporting period: January 31, 2010 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Regional Bank Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Corporate Bonds 0.82% (Cost $5,398,946) Financials 0.82% Commercial Banks 0.82 % City National Capital Trust I 9.625% 02/01/40 3,225,000 3,454,494 Webster Capital Trust IV, (7.65% to 6/15/17 then 3 month LIBOR + 189 bps) 7.650 06/15/37 3,275,000 2,161,500 Shares Value Common Stocks 90.72% (Cost $398,868,113) Financials 90.72% Capital Markets 5.79 % Bond Street Holdings LLC, Class A (I)(S) 322,783 6,455,660 Northern Trust Corp. 176,543 8,918,952 State Street Corp. 571,159 24,491,298 Commercial Banks 68.94 % 1st United Bancorp, Inc. (I) 339,927 2,620,837 Bank of Marin Bancorp 30,579 972,106 Bar Harbor Bankshares 48,939 1,321,842 BB&T Corp. 827,572 23,064,432 Bryn Mawr Bank Corp. 383,894 6,146,143 Centerstate Banks, Inc. 498,314 5,511,353 City Holding Company 85,335 2,682,079 CoBiz Financial, Inc. 802,234 4,283,930 Comerica, Inc. 171,939 5,933,615 Commerce Bancshares, Inc. 565,981 22,401,528 Cullen/Frost Bankers, Inc. (I) 584,262 29,984,326 CVB Financial Corp. 398,878 3,821,251 Eagle Bancorp, Inc. (I) 128,809 1,449,101 East West Bancorp, Inc. (I) 634,457 9,381,716 F.N.B. Corp. 1,954,131 13,854,789 Fifth Third Bancorp 453,983 5,647,549 Glacier Bancorp, Inc. 283,676 4,067,914 Hancock Holding Company 465,738 19,067,314 Heartland Financial USA, Inc. (I) 22,085 308,086 Heritage Financial Corp. (I) 186,223 2,618,295 Heritage Oaks Bancorp (I) 76,734 364,487 IBERIABANK Corp. 255,404 13,648,790 Independent Bank Corp. 661,869 15,421,548 KeyCorp 1,883,441 13,523,106 Lakeland Financial Corp. 200,114 3,712,115 M&T Bank Corp. 386,738 28,521,927 MainSource Financial Group, Inc. 10,057 55,414 MB Financial, Inc. 454,133 9,209,817 Pacific Continental Corp. 480,508 4,877,156 PNC Financial Services Group, Inc. 615,374 34,110,181 S.Y. Bancorp, Inc. 59,077 1,251,842 Signature Bank (I) 418,940 14,486,945 Smithtown Bancorp, Inc. (I) 166,431 900,392 Southcoast Financial Corp. (I) 138,220 407,749 2 John Hancock Regional Bank Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Financials (continued) SunTrust Banks, Inc. 473,631 $11,523,442 SVB Financial Group (I) 656,068 28,466,790 TCF Financial Corp. 1,446,871 21,182,191 Trico Bancshares 377,716 6,519,378 U.S. Bancorp 1,464,308 36,724,845 Union Bankshares Corp. (I) 160,067 2,056,861 Univest Corp. of Pennsylvania 99,800 1,754,484 Washington Banking Company 225,985 2,666,623 Washington Trust Bancorp, Inc. 401,890 6,868,300 Wells Fargo & Company 1,051,754 29,901,366 WesBanco, Inc. 139,340 2,021,823 WestAmerica Bancorp 258,114 14,345,976 Zions Bancorp 253,854 4,815,610 Diversified Financial Services 11.23 % Bank of America Corp. 2,538,720 38,537,770 JPMorgan Chase & Company 917,829 35,740,261 The First Southern Bancorp 140,985 2,974,784 Thrifts & Mortgage Finance 4.76 % Berkshire Hill Bancorp, Inc. 386,034 6,388,863 Dime Community Bancshares 265,847 3,214,090 ESSA Bancorp, Inc. 129,640 1,536,234 First Financial Holdings, Inc. 114,083 1,345,039 Flushing Financial Corp. 446,713 5,472,234 People's United Financial, Inc. 723,489 11,698,817 WSFS Financial Corp. 115,725 3,124,575 Shares Value Preferred Stocks 0.32% (Cost $1,122,204) Financials 0.32% Diversified Financial Services 0.32 % Bank of America Corp., 8.200% 68,315 1,608,135 Citigroup, Inc., 8.500%, Depositary Shares, Series F (I) 9,296 159,055 Citigroup, Inc., 8.125%, Series AA (I) 25,428 441,939 Shares Value Convertible Preferred Stocks 4.23% (Cost $17,911,455) Financials 4.23% Commercial Banks 4.00 % East West Bancorp, Inc., 8.000%, Series A 10,954 17,917,787 Huntington Bancshares, Inc., 8.500% 6,285 5,562,225 Keycorp, 7.750%, Series A 25,000 2,346,250 Webster Financial Corp., 8.500%, Series A 2,000 1,670,000 Diversified Financial Services 0.23 % Monarch Financial Holdings, Inc., 7.800%, Series B 54,975 1,365,579 The First Southern Bancorp, 5.000%, Series C 241 241,000 3 John Hancock Regional Bank Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Yield* date Value Short-Term Investments 3.70% (Cost $25,499,933) U.S. Government 1.45% U.S. Treasury Bill, Note 0.010% 02/25/10 10,000,000 9,999,933 U.S. Government Agency 2.25% Federal Home Loan Bank, Discount Note 0.030 02/01/10 15,500,000 15,500,000 Total investments (Cost $448,800,651)† 99.79% Other assets and liabilities, net 0.21% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. † At January 31, 2010, the aggregate cost of investment securities for federal income tax purposes was $453,223,286. Net unrealized appreciation aggregated $233,580,552, of which $266,936,337 related to appreciated investment securities and $33,355,785 related to depreciated investment securities. 4 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of regular trading on the New York Stock exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied quotes and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on bid quotations or evaluated prices, as applicable, obtained from broker-dealers or fair valued as described below. Certain short-term debt instruments are valued at amortized cost. Other portfiolio assets and securities where market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Fair value measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below: Level 1  Exchange-traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants and rights. Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed-income securities. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 5 The following is a summary of the inputs used to value the Funds investments as of January 31, 2010, by major security category or security type: Level 2 Level 3 Total Market Level 1 Significant Significant Value at Quoted Observable Unobservable Investments in Securities 01/31/10 Price Inputs Inputs Common Stocks $624,375,941 $608,538,565 $9,381,716 $6,455,660 Convertible Preferred Stocks 29,102,841 7,908,475 20,953,366 241,000 Corporate Bonds 5,615,994  5,615,994  Preferred Stock 2,209,129 2,209,129   Short-Term Investments 25,499,933  25,499,933  Total Investments in Securities The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Financials Balance as of 10/31/09 - Accrued discounts/premiums - Realized gain (loss) - Change in unrealized gain (loss) - Net purchases (sales) - Net transfers in and/out of Level 3 $6,696,660 Balance as of 01/31/10 6 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Common Stocks 99.12% (Cost $349,921,195) Consumer Discretionary 14.61% Auto Components 0.53 % Cooper Tire & Rubber Company 127,386 2,169,384 Diversified Consumer Services 0.90 % American Public Education, Inc. (I)(L) 96,326 3,673,874 Hotels, Restaurants & Leisure 3.77 % 7 Days Group Holdings, Ltd., ADR (I) 213,923 2,586,329 Bally Technologies, Inc. (I) 184,045 7,301,065 Penn National Gaming, Inc. (I) 206,140 5,561,657 Household Durables 3.10 % iRobot Corp. (I)(L) 365,714 5,778,281 Tempur-Pedic International, Inc. (I)(L) 279,237 6,950,209 Media 2.06 % Imax Corp. (I) 661,865 8,471,872 Specialty Retail 3.60 % A.C. Moore Arts & Crafts, Inc. (I) 590,048 1,652,134 CarMax, Inc. (I) 200,698 4,140,400 DSW, Inc., Class A (I)(L) 238,762 5,754,164 O'Reilly Automotive, Inc. (I)(L) 85,187 3,220,069 Textiles, Apparel & Luxury Goods 0.65 % G-III Apparel Group, Ltd. (I) 152,732 2,659,064 Consumer Staples 0.61% Food Products 0.61 % Smart Balance, Inc. (I) 450,085 2,502,473 Energy 5.82% Energy Equipment & Services 1.88 % Dril-Quip, Inc. (I) 76,414 4,010,971 Key Energy Services, Inc. (I) 381,405 3,688,186 Oil, Gas & Consumable Fuels 3.94 % Atlas Energy Inc. 106,120 3,210,130 Brigham Exploration Company (I) 500,673 6,528,776 Kodiak Oil & Gas Corp. (I) 1,268,233 2,993,030 Rex Energy Corp. (I) 277,247 3,435,090 Financials 7.37% Capital Markets 4.54 % Evercore Partners, Inc., Class A 313,602 9,367,292 Greenhill & Company, Inc. (L) 30,353 2,361,463 Harris & Harris Group, Inc. (I) 518,671 2,095,431 Lazard, Ltd., Class A 124,968 4,816,267 Commercial Banks 1.36 % East West Bancorp, Inc. 203,144 3,003,890 IBERIABANK Corp. 47,742 2,551,332 Insurance 1.47 % Assured Guaranty, Ltd. (L) 266,587 6,040,861 2 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Health Care 22.62% Biotechnology 6.76 % AMAG Pharmaceuticals, Inc. (I)(L) 172,200 $7,573,356 BioMarin Pharmaceutical, Inc. (I)(L) 190,654 3,704,407 Human Genome Sciences, Inc. (I) 94,000 2,488,180 Isis Pharmaceuticals, Inc. (I)(L) 231,333 2,581,676 Onyx Pharmaceuticals, Inc. (I) 118,877 3,418,903 OSI Pharmaceuticals, Inc. (I) 76,181 2,606,914 United Therapeutics Corp. (I)(L) 90,289 5,378,516 Health Care Equipment & Supplies 10.65 % Align Technology, Inc. (I)(L) 367,451 6,889,706 ArthroCare Corp. (I) 92,800 2,473,120 Conceptus, Inc. (I)(L) 210,698 4,089,648 Electro-Optical Sciences, Inc. (I)(L) 299,915 2,735,225 Micrus Endovascular Corp. (I) 232,877 3,907,676 NuVasive, Inc. (I)(L) 153,159 4,227,188 Quidel Corp. (I)(L) 178,907 2,375,885 RTI Biologics, Inc. (I) 722,570 2,283,321 SenoRx, Inc. (I) 415,053 3,092,145 Somanetics Corp. (I) 177,288 2,810,015 SonoSite, Inc. (I)(L) 124,232 3,382,837 Thoratec Corp. (I)(L) 191,206 5,420,690 Health Care Providers & Services 0.44 % Sharps Compliance Corp. (I) 245,729 1,791,364 Health Care Technology 1.86 % athenahealth, Inc. (I)(L) 111,243 4,376,300 SXC Health Solutions Corp. (I) 68,884 3,245,814 Pharmaceuticals 2.91 % Eurand NV (I) 252,192 2,786,722 Impax Laboratories, Inc. (I) 190,490 2,533,517 Inspire Pharmaceuticals, Inc. (I) 847,390 4,669,119 Par Pharmaceutical Companies, Inc. (I) 75,000 1,974,000 Industrials 12.47% Aerospace & Defense 1.37 % Aerovironment, Inc. (I)(L) 165,666 5,644,241 Air Freight & Logistics 0.51 % Atlas Air Worldwide Holdings, Inc. (I) 56,687 2,078,712 Airlines 2.58 % Copa Holdings SA, Class A 127,036 6,603,331 UAL Corp. (I)(L) 327,178 4,001,387 Commercial Services & Supplies 2.31 % Corrections Corp. of America (I) 239,784 4,486,359 EnerNOC, Inc. (I)(L) 160,006 4,982,587 Electrical Equipment 0.82 % Fushi Copperweld, Inc. (I)(L) 364,521 3,360,884 Machinery 1.54 % Flow International Corp. (I) 1,180,178 4,024,407 Force Protection, Inc. (I) 450,500 2,293,045 Professional Services 1.48 % FTI Consulting, Inc. (I)(L) 146,430 6,069,524 3 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Industrials (continued) Road & Rail 1.86 % Genesee & Wyoming, Inc., Class A (I) 175,340 $5,167,270 Saia, Inc. (I)(L) 205,180 2,462,160 Information Technology 26.21% Communications Equipment 1.56 % Comtech Telecommunications Corp. (I)(L) 180,246 6,373,499 Internet Software & Services 7.18 % Ancestry.com, Inc. (I)(L) 221,299 3,071,630 Constant Contact, Inc. (I)(L) 436,242 7,695,309 Dice Holdings, Inc. (I) 189,150 1,080,047 IAC/InterActiveCorp (I) 178,323 3,580,726 OpenTable, Inc. (I)(L) 87,356 2,174,291 TechTarget, Inc. (I) 387,970 2,056,241 The Knot, Inc. (I)(L) 303,013 2,772,569 VistaPrint NV (I)(L) 125,500 7,029,255 IT Services 2.84 % Euronet Worldwide, Inc. (I)(L) 262,060 5,351,265 Telvent GIT SA 175,293 6,314,054 Semiconductors & Semiconductor Equipment 6.92 % Atmel Corp. (I) 948,583 4,401,425 Cypress Semiconductor Corp. (I) 370,010 3,718,601 Netlogic Microsystems, Inc. (I)(L) 219,924 9,008,087 Silicon Laboratories, Inc. (I) 213,812 9,031,419 Varian Semiconductor Equipment Associates, Inc. (I) 75,403 2,211,570 Software 7.71 % Concur Technologies, Inc. (I)(L) 229,272 9,090,635 Monotype Imaging Holdings, Inc. (I) 557,792 5,036,862 NetSuite, Inc. (I)(L) 388,804 6,139,215 Rosetta Stone, Inc. (I)(L) 313,804 5,576,297 Ultimate Software Group, Inc. (I) 193,869 5,796,683 Materials 9.41% Chemicals 3.16 % Ferro Corp. 343,010 2,661,758 LSB Industries, Inc. (I) 344,819 4,534,370 Neo Material Technologies, Inc. (I) 1,447,684 5,754,180 Containers & Packaging 1.06 % Packaging Corp. of America 197,153 4,345,252 Metals & Mining 3.25 % Avalon Rare Metals, Inc. (I) 1,191,253 2,629,279 Avalon Rare Metals, Inc. (I) 142,900 315,402 Consolidated Thompson Iron Mines, Ltd. (I) 372,105 2,502,160 Horsehead Holding Corp. (I) 364,430 3,571,414 Northgate Minerals Corp. (I) 1,094,660 2,769,490 Walter Energy, Inc. 24,134 1,566,779 Paper & Forest Products 1.94 % KapStone Paper and Packaging Corp. (I) 559,497 5,169,752 Schweitzer Mauduit International, Inc. 36,970 2,781,623 4 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Convertible Preferred Stocks 1.40% (Cost $3,508,000) Financials 1.40% Commercial Banks 1.40 % East West Bancorp, Inc., 8.00%, Series A 3,508 5,738,141 Warrants 0.04% (Cost $140,182) Information Technology 0.00% 0 Software 0.00 % Access Integrated Technologies, Inc., (Expiration date 7/20/2010; strike price $11.00) (I) 75,000 0 Materials 0.04% Metals & Mining 0.04 % Avalon Rare Metals, Inc., (Expiration date 9/17/2011; strike price CAD 3.00) (I) 595,626 182,218 Shares Value Short-Term Investments 25.33% (Cost $103,860,842) Cash Equivalents 25.33% John Hancock Collateral Investment Trust(W) 0.2068%(Y) 10,379,138 103,896,212 Total investments (Cost $457,430,219) 125.89% Other assets and liabilities, net (25.89%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts CAD Canadian Dollars (I) Non-income producing security. (L) All or a portion of this security is on loan as of January 31, 2010. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. (Y) Represents the investment of securities lending collateral and the rate shown is the annualized seven-day yield as of January 31, 2010.  At January 31, 2010, the aggregate cost of investment securities for federal income tax purposes was $461,403,576. Net unrealized appreciation aggregated $55,037,979, of which $78,482,545 related to appreciated investment securities and $23,444,566 related to depreciated investment securities. 5 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied quotes and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent quotation service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on bid quotations or evaluated prices, as applicable, obtained from broker-dealers or fair valued as described below. Certain short-term debt instruments are valued at amortized cost. John Hancock Collateral Investment Trust (JHCIT), an affiliated registered investment company managed by MFC Global Investment Management (U.S.), LLC, an affiliate of Manulife Financial Corporation, is valued at its net asset value each business day. JHCIT is a floating rate fund investing in money market instruments as part of the securities lending program. Other portfolio assets and securities where market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Fair value measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below: Level 1  Exchange-traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants and rights. Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed-income securities. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an 6 investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of January 31, 2010, by major security category or security type: Level 2 Level 3 Total Market Level 1 Significant Significant Value at Quoted Observable Unobservable Investments in Securities 01/31/10 Price Inputs Inputs Common Stocks Consumer Discretionary $59,918,502 $59,918,502   Consumer Staples 2,502,473 2,502,473   Energy 23,866,183 23,866,183   Financials 30,236,536 27,232,646 $3,003,890  Health Care 92,816,244 92,816,244   Industrials 51,173,907 51,173,907   Information Technology 107,509,680 107,509,680   Materials 38,601,459 35,972,180 2,629,279  Financials 5,738,141  5,738,141  Convertible Preferred Stocks Materials 182,218  182,218  Short-Term Investments 103,896,212 103,896,212   Total Investments in Securities  Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount no less than the market value of the loaned securities. The market value of the loaned securities is determined at the close of business of the Fund. Any additional required cash collateral is delivered to the Fund or excess collateral is returned to the borrower on the next business day. Cash collateral received is invested in JHCIT. JHCIT is not a stable value fund and thus the Fund receives the benefit of any gains and bears any losses generated by JHCIT. The Fund receives compensation for lending its securities either in the form of fees, and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. 7 John Hancock Financial Industries Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Common Stocks 93.95% (Cost $276,701,231) Financials 93.95% Capital Markets 25.38 % Ameriprise Financial, Inc. 85,860 3,283,286 BlackRock, Inc. 47,353 10,125,018 Charles Schwab Corp. 791,459 14,475,785 Credit Suisse Group AG 46,035 1,987,791 Goldman Sachs Group, Inc. 64,506 9,593,332 Invesco, Ltd. 99,829 1,926,700 KBW, Inc. (I) 180,822 4,802,632 Knight Capital Group, Inc. (I) 91,493 1,430,951 Lazard, Ltd., Class A (I) 364,481 14,047,098 Morgan Stanley 207,652 5,560,921 Northern Trust Corp. 29,149 1,472,607 State Street Corp. 280,376 12,022,523 Commercial Banks 23.92 % 1st United Bancorp, Inc. (I) 81,646 629,491 BB&T Corp. 140,163 3,906,343 Eagle Bancorp, Inc. (I) 30,721 345,611 East West Bancorp, Inc. (I) 309,706 4,579,623 Fifth Third Bancorp 193,436 2,406,344 Glacier Bancorp, Inc. 138,685 1,988,743 Heritage Financial Corp. (I) 44,119 620,313 IBERIABANK Corp. 28,163 1,505,031 KeyCorp 628,530 4,512,845 Lakeland Financial Corp. 49,886 925,385 MB Financial, Inc. 29,779 603,918 PNC Financial Services Group, Inc. 198,266 10,989,884 Signature Bank (I) 194,523 6,726,605 SunTrust Banks, Inc. 36,036 876,756 SVB Financial Group (I) 70,797 3,071,882 TCF Financial Corp. 236,382 3,460,632 U.S. Bancorp 526,912 13,214,953 Union Bankshares Corp. (I) 38,566 495,573 Washington Banking Company 55,063 649,743 Wells Fargo & Company 512,267 14,563,751 Consumer Finance 2.52 % Discover Financial Services 586,692 8,025,946 Diversified Financial Services 12.58 % Bank of America Corp. 1,201,029 18,231,620 Citigroup, Inc. (I) 986,637 3,275,635 Interactive Brokers Group, Inc., Class A (I) 142,291 2,262,427 JPMorgan Chase & Company 401,996 15,653,724 NewStar Financial, Inc. (I) 139,163 605,359 Insurance 23.83 % ACE, Ltd. (I) 234,666 11,561,994 Aon Corp. 107,734 4,190,853 Assured Guaranty, Ltd. 146,350 3,316,291 Berkshire Hathaway, Inc. Class A (I) 148 16,960,800 HCC Insurance Holdings, Inc. 82,517 2,236,211 MetLife, Inc. 232,982 8,228,924 Old Republic International Corp. 334,826 3,545,807 2 John Hancock Financial Industries Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Financials (continued) PartnerRe, Ltd. 136,851 $10,207,716 Platinum Underwriters Holdings, Ltd. 45,092 1,635,036 Principal Financial Group, Inc. 156,401 3,605,043 Progressive Corp. 232,793 3,859,708 Prudential Financial, Inc. 112,348 5,616,277 Transatlantic Holdings, Inc. 16,500 819,885 Real Estate Investment Trusts 5.45 % Brandywine Realty Trust 137,633 1,545,619 H&R Real Estate Investment Trust 80,000 1,258,452 Kimco Realty Corp. 94,448 1,191,934 Redwood Trust, Inc. 134,445 1,922,564 Simon Property Group, Inc. 85,556 6,160,032 Starwood Property Trust, Inc. 64,528 1,265,394 Vornado Realty Trust 32,991 2,133,858 Walter Investment Management Corp. 137,078 1,861,519 Thrifts & Mortgage Finance 0.27 % First Financial Holdings, Inc. 27,359 322,563 Flushing Financial Corp. 44,119 540,458 Preferred Stocks 0.33% (Cost $535,842) Financials 0.33% Diversified Financial Services 0.33 % Bank of America Corp., 8.200% 33,443 787,248 Citigroup, Inc., 8.125%, Series AA (I) 11,815 205,345 Citigroup, Inc., 8.500%, Depositary Shares, Series F (I) 4,461 76,328 Convertible Preferred Stocks 3.29% (Cost $6,471,063) Financials 3.29% Commercial Banks 3.29 % East West Bancorp, Inc., Series A, 8.000% 5,347 8,746,249 Huntington Bancshares, Inc., 8.500% 1,147 1,015,095 Keycorp, 7.750%, Series A 7,500 703,875 Short-Term Investments 2.58% (Cost $8,200,000) Maturity Par value Yield* date Value U.S. Government Agency 2.58% Federal Home Loan Bank, Discount Note 0.030% 02/01/10 8,200,000 8,200,000 Total investments (Cost $291,908,136) 100.15% Other assets and liabilities, net (0.15%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. 3 John Hancock Financial Industries Fund Securities owned by the Fund on January 31, 2010 (Unaudited) (I) Non-income producing security. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At January 31, 2010, the aggregate cost of investment securities for federal income tax purposes was $297,605,774. Net unrealized appreciation aggregated $20,972,085, of which $42,861,651 related to appreciated investment securities and $21,889,566 related to depreciated investment securities. 4 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of regular trading on the New York Stock exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied quotes and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on bid quotations or evaluated prices, as applicable, obtained from broker-dealers or fair valued as described below. Certain short-term debt instruments are valued at amortized cost. Other portfolio assets and securities where market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Fair value measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below: Level 1  Exchange-traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants and rights. Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed-income securities. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 5 The following is a summary of the inputs used to value the Funds investments as of January 31, 2010, by major security category or security type: Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable 01/31/10 Price Inputs Inputs Equity Securities Financials $310,377,859 $297,051,987 $13,325,872  Fixed Income Securities Short-Term Investments 8,200,000  8,200,000  Total Investments in Securities  6 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust II By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 22, 2010 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 22, 2010
